EXHIBIT 7.01 Joint Filing Agreement In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule 13D referred to below) on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Ordinary Shares of Camelot System Information Inc., a British Virgin Islands company, and that this Agreement may be included as an Exhibit to such joint filing.This Agreement may be executed in any number of counterparts all of which, taken together, shall constitute one and the same instrument. Signature Page IN WITNESS WHEREOF, the undersigned hereby execute this agreement as of March 20, 2013. YIMING MA By : /s/Yiming Ma Name : Yiming Ma BENEFIT OVERSEAS LIMITED By : /s/Yiming Ma Name : Yiming Ma Title: Director HEIDI CHOU By : /s/Heidi Chou Name : Heidi Chou DREAMS POWER LTD. By : /s/Heidi Chou Name : Heidi Chou Title: Director YUHUI WANG By : /s/Yuhui Wang Name : Yuhui Wang
